DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, drawn to a system for establishing an association between a first electronic apparatus and a first wireless communication circuitry utilizing a service set identifier (SSID), classified in U.S.P.C. 726/007 and CPC G07C9/27.
II. Claims 4-6, drawn to drawn to a system for establishing an association between a first electronic apparatus and a first wireless communication circuitry utilizing information used to set security for communication, classified in U.S.P.C. 726/007 and CPC G07C9/27.
III. Claims 7-9, drawn to an electronic apparatus for establishing connection with a second wireless communication circuitry utilizing a service set identifier (SSID), classified in U.S.P.C. 726/007 and CPC G07C9/27.
IV. Claims 10-12, drawn to an electronic apparatus for establishing connection with a second wireless communication circuitry utilizing information used to set security for communication, classified in U.S.P.C. 726/007 and CPC G07C9/27.
V. Claims 13-15, drawn to a method for establishing an association between a first electronic apparatus and a second wireless communication circuitry utilizing a service set identifier (SSID), classified in U.S.P.C. 726/007 and CPC G07C9/27.
VI. Claims 16-18, drawn to a method for establishing an association between a first electronic apparatus and a second wireless communication circuitry utilizing information used to set security for communication, classified in U.S.P.C. 726/007 and CPC G07C9/27.
VII. Claims 19-21, drawn to a method for establishing connection between a first electronic apparatus and a second wireless communication circuitry utilizing a service set identifier (SSID), classified in U.S.P.C. 726/007 and CPC G07C9/27.
. Claims 22-24, drawn to a method for establishing connection between a first electronic apparatus and a second wireless communication circuitry utilizing information used to set security for communication, classified in U.S.P.C. 726/007 and CPC G07C9/27.
The inventions are independent or distinct, each from the other because:
Inventions I-VIII are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination VIII, for example, has separate utility such as establishing communication with any operable device that conforms to the wireless LAN standard by utilizing information used to set security for communication.  See MPEP § 806.05(d). 
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions I-VIII require a different combination of fields of searching, which would be a serious search burden.  For example, searching for a system, e.g. invention I, that utilizes an SSID for 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J YANG whose telephone number is (571)270-5170. The examiner can normally be reached 10:00am-7:00p M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J YANG/               Primary Examiner, Art Unit 2683